Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Response to Amendment
3.	In response to the office action mailed on 03/07/2022, applicant filed an amendment on 05/09/2022, amending claims 20, 23-26, 29-30, 37. Claims 1-19, 21-22, 27-28, and 38-39 are cancelled.  The pending claims are 20, 23-26, and 29-37. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to applicant argues that the prior art does not teach having a fourth input to receive a fourth audio signal from a fourth transducer, the fourth transducer being disposed proximate the first ear of the user but more distant from the first ear of the user than the first transducer; and determining that the speech components are provided by the user in response to determining that the magnitude and the phase of the speech components of the first audio signal and the second audio signal are substantially identical and that the magnitude of the speech components of the first audio signal and the fourth audio signal are substantially different.
 As to having a fourth input to receive a fourth audio signal from a fourth transducer, the fourth transducer being disposed proximate the first ear of the user but more distant from the first ear of the user than the first transducer, the examiner notes that the audio signal detector of Kim is configured to detect audio signals received from at least two microphones ([0011], [0024], [0047]).
As to determining that the speech components are provided by the user in response to determining that the magnitude and the phase of the speech components of the first audio signal and the second audio signal are substantially identical and that the magnitude of the speech components of the first audio signal and the fourth audio signal are substantially different, the examiner notes in accordance with applicant’s specification, page 7, that the prior art Kim teaches, at paragraph [0044], [0047], that a hearing device that is a binaural hearing device includes, a left hearing unit and a right hearing unit, and each of the right and left unit may each include at least one microphone.  The examiner notes that whether the user is wearing a headset or ear pieces, the user’s mouth is equidistant to the right and left units.  The distance from the mouth of the user to the microphone of the left unit should be the same as the distance from the mouth of the user to the microphone of the right unit Accordingly, the two signals phase and magnitude are necessarily identical. Subsequently, the magnitude of the left unit signal (first signal) and the right unit signal (second signal) are relatively greater than the magnitude of another signal (fourth signal) generated from other sources, as evidenced by Kim’s paragraph [0054], wherein said, “because the hearing device is disposed at an ear of the user, the time difference, the phase difference, or the level difference of a voice signal of the user may be relatively greater than those of an audio signal generated from other sources”.  Therefore, it would have been obvious for the claimed first audio signal and second audio signal to substantially have identical phase and magnitude, and the magnitude of the speech components of the first audio signal and the fourth audio signal are substantially different.
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above.
In response to the nonstatutory obviousness-type double patenting, applicant requested to hold the rejection until a further stage.  Accordingly, the corresponding rejection is repeated below.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10564925.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20-39 of the instant application merely broadens the scope of the claim 1-18 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-26, 29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle (US 2018/0048768) in view of Kim (US 2015/0043762).
As per claim 20, a plurality of inputs to receive a plurality of audio signals, the plurality of inputs including a first input to receive a first audio signal from a first transducer disposed proximate a first ear of a user, a second input to receive a second audio signal received from a second transducer disposed proximate a second ear of the user, a third input to receive a third audio signal from a third transducer disposed proximate a vocal region of the user,  and a fourth input to receive a fourth audio signal from a fourth transducer, the fourth transducer being disposed proximate the first ear of the user but more distant from the first ear of the user than the first transducer (Spittle, Fig. 8 and [0098], headset 61 with three microphones 62-64.  Microphones 63 and 64 are considered the first and second transducers; and microphone 62 is considered the third transducer.  For the fourth audio signal from a fourth transducer, see [0096], wherein said, a user's voice is picked up by multiple microphones (e.g. their own microphone and a neighboring user's microphone). The neighboring user's microphone is considered the fourth transducer being apparently disposed proximate a first ear of the user but more distant from the first ear of the user than the first transducer); and 
processing circuitry coupled to the plurality of inputs and configured to receive the first, second, third, and fourth audio signals, to compare a magnitude and a phase of speech components of the first audio signal, the second audio signal, and the fourth audio signal ([0098], the microphone signals are forwarded for processing to processing unit 67), to compare speech components of the first audio signal and the second audio signal ([0100], comparing the external signal E 63 and the internal signal I 64).
As to As to determining that the speech components are provided by the user in response to determining that the magnitude and the phase of the speech components of the first audio signal and the second audio signal are substantially identical and that the magnitude of the speech components of the first audio signal and the fourth audio signal are substantially different, Spittle teaches a voice activity detector that matches the speech components of the first audio signal and the second audio signal to differentiate between the user’s speech and noise ([0100]-[0101]), and also to identify a user’s own speech as in [0084], [0096], wherein the system determines that User B's microphone 67 now picks up his own delayed voice from the marketing loudspeaker.  [0025] and [0032] teach correlating the voice activity measure of the duplicate audio conversation with the voice activity measures of each user to distinguish background audio from the nearfield audio.  Additionally, the term "Voice Activity Detection (VAD) signal" means a signal indicating when user speech is detected.  Therefore, the voice activity detector of Spittle necessarily provides a voice activity detection signal indicative of whether the speech components are provided by the user based on comparing speech components of the first audio signal and the second audio signal.
Furthermore, the prior art Kim teaches a binaural voice activity detection device that includes a pair of units or receivers, so that each unit may pair with an ear of the user ([0044]). The received audio signals, from left and right hearing units, are analyzed to determine whether they include or correspond to the voice signal of the user ([0050]). Further, the examiner notes in accordance with applicant’s specification, page 7, as mentioned above the prior art Kim teaches, at paragraph [0044], [0047], that a hearing device that is a binaural hearing device includes, a left hearing unit and a right hearing unit, and each of the right and left unit may each include at least one microphone.  The examiner notes that whether the user is wearing a headset or ear pieces, the user’s mouth is equidistant to the right and left units.  The distance from the mouth of the user to the microphone of the left unit should be the same as the distance from the mouth of the user to the microphone of the right unit Accordingly, the two signals phase and magnitude are necessarily identical. Subsequently, the magnitude of the left unit signal (first signal) and the right unit signal (second signal) are relatively greater than the magnitude of another signal (fourth signal) generated from other sources, as evidenced by Kim’s paragraph [0054], wherein said, “because the hearing device is disposed at an ear of the user, the time difference, the phase difference, or the level difference of a voice signal of the user may be relatively greater than those of an audio signal generated from other sources”.  Therefore, it would have been obvious for the claimed first audio signal and second audio signal to substantially have identical phase and magnitude, and the magnitude of the speech components of the first audio signal and the fourth audio signal are substantially different.
Therefore, it would have been obvious at the time the application was filed to Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
As per claim 23, Spittle teaches wherein the processing circuitry is further configured to at least one of mute or attenuate the third audio signal responsive to determining that the speech components are not provided by the user ([0083], automatic muting and suppression of crosstalk without active involvement by the conference participants).
	As per claim 24, Spittle teaches wherein the first, second, third, and fourth transducers are microphones ([0047], at least two microphones and Fig. 8 microphones62-64)).
As per claim 25, Spittle teaches wherein the audio processing system is one of an in-the-ear-headset, an over-the-ear headset, or an on-the-ear headset (Fig. 8, headset 61 along with processing unit 67).
As per claim 26, Spittle teaches wherein the processing circuitry determines that the speech components are not provided by the user in response to the comparison indicating that at least the phase of the speech components of the first audio signal and the second audio signal are not substantially identical ([0101], wherein there is a large delay between the target speech or conference speech and the nuisance speech).
As per claim 29, Spittle does not explicitly disclose wherein the processing circuitry determines that the speech components are provided by the user in response to the comparison indicating that the magnitude and phase of the speech components of the first audio signal and the second audio signal are substantially identical and at least the magnitude of the first audio signal is substantially greater than the magnitude of the fourth audio signal.
Kim in the same field of endeavor teaches a binaural voice activity detection device that includes a pair of units or receivers, so that each unit may pair with an ear of the user ([0044]),  wherein the processing circuitry determines that the speech components are provided by the user in response to the comparison indicating that the magnitude and phase of the speech components of the first audio signal and the second audio signal are substantially identical and at least the magnitude of the first audio signal is substantially greater than the magnitude of the fourth audio signal ([0047]- [0053], [0070]-[0073]).
Therefore, it would have been obvious at the time the application was filed to Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
As per claim 37, method claim 37 and system claim20 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 37 is similarly rejected under the same rationale as applied above with respect to apparatus claim 20. 
Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle (US 2018/0048768) in view of Kim (US 2015/0043762), and further in view of Rasmussen (EP 2819429).
As per claim 30, Spittle teaches a plurality of inputs to receive a plurality of audio signals, the plurality of inputs including a first input to receive a first audio signal from a first transducer disposed proximate a first ear of a user, a second input to receive a second audio signal from a second transducer disposed proximate the first ear of the user but farther from the first ear than the first transducer, and a third input to receive a third audio signal from a third transducer disposed proximate a vocal region of the user (Spittle, Fig. 8 and [0098], headset 61 with three microphones 62-64.  Microphone 63 is considered the first transducer disposed proximate a first ear of a user; microphone 64 is considered the second transducer disposed proximate the first ear of the user but farther from the first ear than the first transducer; and microphone 62 is considered the third transducer); and 
processing circuitry coupled to the plurality of inputs and configured to receive the first, second, and third audio signals ([0098], the microphone signals are forwarded for processing to processing unit 67), to compare speech components of the first audio signal and the second audio signal ([0100], comparing the external signal E 63 and the internal signal I 64).
As to detecting whether the speech components are provided by the user based on the comparing a magnitude or energy level, and to provide a voice activity detection signal indicative whether the speech components are provided by the user, Spittle teaches a voice activity detector that matches the speech components of the first audio signal and the second audio signal to differentiate between the user’s speech and noise ([0100]-[0101]), and also to identify a user’s own speech as in [0084], [0096], wherein the system determines that User B's microphone 67 now picks up his own delayed voice from the marketing loudspeaker.  [0025] and [0032] teach correlating the voice activity measure of the duplicate audio conversation with the voice activity measures of each user to distinguish background audio from the nearfield audio.  Additionally, the term "Voice Activity Detection (VAD) signal" means a signal indicating when user speech is detected.  Therefore, the voice activity detector of Spittle necessarily provides a voice activity detection signal indicative of whether the speech components are provided by the user based on comparing speech components of the first audio signal and the second audio signal.
Furthermore, the prior art Kim teaches a binaural voice activity detection device that includes a pair of units or receivers, so that each unit may pair with an ear of the user ([0044]). i.e. the hearing device of Fig. 1 includes at least two microphones and may detect audio signals received through the at least two microphones, a left hearing unit and a right hearing unit included in the binaural hearing device may each include at least one microphone. The received audio signals, from left and right hearing units, are analyzed to determine whether they include or correspond to the voice signal of the user ([0050]). At step 120 of Fig. 1, the hearing device calculates at least one of the time difference information and the level (or amplitude) difference information of the detected audio signals, thereby determining whether any of the detected audio signals corresponds to the voice signal of the user [0051]).  Also, paragraph [0053] recites, in a binaural device, the hearing device may calculate the information on the audio signals using a difference in characteristics of an audio signal detected by at least one microphone included in a left hearing unit and an audio signal detected by at least one microphone included in a right hearing unit. In this example, level difference information of the detected audio signals may refer to interaural level difference (ILD) information of the detected audio signals. 
Therefore, it would have been obvious at the time the application was filed to use Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
Spittle in view of Kim does not explicitly disclose VAD based on comparing a magnitude or energy level and a complex transfer ratio of the first transducer and the second transducer.
Rasmussen (EP 2819429) in the same field of endeavor teaches a voice activity detection signal, VAD signal, may be generated from the first or the second audio signal indicating whether the user is talking into the headset microphone or not, by determining a transfer function, such as a ratio between the first and second audio signals ([0049], [0047]).  Therefore, it would have been obvious at the time the application was filed to use Rasmussen’s above features with the system of Spittle in view of Kim, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
As per claim 31, Spittle does not explicitly disclose wherein the processing circuitry compares a magnitude and a phase (claim 31: at least one of magnitude or phase) of the speech components of the speech components of the first audio signal and the second audio signal to determine whether the speech components are provided by the user.
Kim in the same field of endeavor teaches compares a magnitude and a phase (claim 31: at least one of magnitude or phase) of the speech components of the first audio signal and the second audio signal to determine whether the speech components are provided by the user ([0047]- [0053], [0070]-[0073]).  Therefore, it would have been obvious at the time the application was filed to Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
As per claim 32, Spittle does not explicitly disclose wherein the processing circuitry determines that the speech components are provided by the user in response to the comparison indicating that at least the magnitude of the speech components of the first audio signal is substantially greater than the magnitude of the speech components of the second audio signal.
Kim in the same field of endeavor teaches wherein the processing circuitry determines that the speech components are provided by the user in response to the comparison indicating that at least the magnitude of the speech components of the first audio signal is substantially greater than the magnitude of the speech components of the second audio signal ([0072]).  Therefore, it would have been obvious at the time the application was filed to use Kim’ feature of comparing the phase and magnitude of signals from different microphone with the system of Spittle, in order to compare magnitude of the first, and second; and determine that signal that have higher amplitudes, i.e. first signal, is the signal originating from closer microphone associated with the user.  This would provide cleaner speech and improve the performance and quality of speech control.
As per claim 33, Spittle teaches wherein the processing circuitry is further configured to at least one of mute or attenuate the third audio signal responsive to determining that the speech components are not provided by the user ([0083], automatic muting and suppression of crosstalk without active involvement by the conference participants).
As per claim 34, Spittle teaches wherein the first, second, and third transducers are microphones; and wherein the audio processing system is one of an in-the-ear headset, an over-the-ear headset, or an on-the-ear headset (Fig. 8, headset 61 with microphones62-64 along with processing unit 67).
As per claim 35, Spittle does not explicitly disclose wherein the processing circuitry determines that the speech components are not provided by the user in response to the comparison indicating that at least the magnitude of the speech components of the first audio signal is not substantially greater than the magnitude of the speech components of the second audio signal (necessarily disclosed.  Especially, since the first audio signal is originating from closer transducer, its magnitude is automatically higher than the magnitude of the second signal originating from the second transducer located at a farther distance).
Furthermore, Kim in the same field of endeavor teaches determining that the speech components are not provided by the user in response to the comparison indicating that at least the magnitude of the speech components of the first audio signal is not substantially greater than the magnitude of the speech components of the second audio signal ([0072]).  Therefore, it would have been obvious at the time the application was filed to Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.
As per claim 36, Spittle does not explicitly disclose wherein the processing circuitry determines that the speech components are provided by the user in response to the comparison indicating that the speech components of the first audio signal arrive substantially sooner in time than the speech components of the second audio signal.
Kim in the same field of endeavor teaches determines that the speech components are provided by the user in response to the comparison indicating that the speech components of the first audio signal arrive substantially sooner in time than the speech components of the second audio signal ([0072]).  Therefore, it would have been obvious at the time the application was filed to Kim’s above features with the system of Spittle, in order to improve speech processing by avoiding unnecessary coding/transmission of unwanted speech.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659